Citation Nr: 1142384	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for arthritis affecting both feet, both knees and both elbows.

4.  Entitlement to service connection for arthritis affecting both feet, both knees and both elbows, to include as residuals of a cold injury.

5.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for COPD.

7.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a lumbar spine disorder.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for hypertension.

10.  Entitlement to service connection for hypertension.

11.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder to include dysthymic disorder and posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined new and material evidence has not been submitted to reopen the previously denied claims for service connection.  

In regards to the issue concerning the psychiatric disorder, the Board notes that during the pendency of the appeal which had been limited to a dysthymic disorder, a petition to reopen a previously denied claim for service connection for PTSD was denied in a March 2011 rating decision.  While the Veteran has not initiated appeal of this denial, this issue is classified by the Board as part and parcel of the psychiatric disorders claim, in order to allow for consideration of any mental disability that can be reasonably encompassed by the evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing held in June 2011.  A transcript of the hearing is associated with the claims folder.  

As his hearing in June 2011, the Veteran alleged that his arthritic conditions are potential residuals of a cold injury.  The Board deems this theory of causation as part and parcel of the arthritis claim prosecuted on appeal.  Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that a service connection claim involves all possible theories of entitlement).

The service connection issues on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A final January 1998 RO rating decision denied service connection claims for arthritis and dysthymic disorder on the basis that such disorders were not shown to have been incurred in or aggravated by active service.

2.  A final July 1998 RO rating decision denied service connection for COPD on the basis that such disorder was not shown to have been incurred in or aggravated by active service.

3.  A final July 2004 RO rating decision denied service connection claims for PTSD, hypertension, carpal tunnel syndrome, and scoliosis on the basis that such disorders were not shown to have been incurred in or aggravated by active service; the RO also denied applications to reopen service connection claims for a nervous disorder, COPD, arthritis and a heart condition on the basis that new and material had not been submitted to reopen the claim.

4.  The evidence of record since the July 2004 final RO rating decision includes previously unconsidered details of alleged inservice events which, if presumed true, cures the prior evidentiary deficit of no evidence of carpal tunnel syndrome, arthritis, COPD, lumbar spine disability, hypertension and psychiatric disability related to events during active service. 


CONCLUSION OF LAW

1.  New and material evidence has been received since the July 2004 RO rating decision that denied service connection for bilateral carpal tunnel syndrome; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been received since the July 2004 RO rating decision that denied an application to reopen a claim of service connection for arthritis; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received since the July 2004 RO rating decision that denied an application to reopen a claim of service connection for COPD; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has been received since the July 2004 RO rating decision that denied service connection for a lumbar spine disorder; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  New and material evidence has been received since the July 2004 RO rating decision that denied service connection for hypertension; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  New and material evidence has been received since the July 2004 RO rating decision that denied an application to reopen a claim of service connection for a nervous disorder; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that previously denied claims for service connection for bilateral carpal tunnel syndrome, COPD, lumbar spine disorder, hypertension, a psychiatric disorder (including dysthymic disorder and PTSD) and for arthritis affecting both feet, both knees and both elbows should all be reopened, and service connection should be granted for them.

The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

A January 1998 RO rating decision denied service connection claims for arthritis and dysthymic disorder on the basis that such disorders were not shown to have been incurred in or aggravated by active service.  By letter dated January 22, 1998, the Veteran was notified of this decision and his appellate rights, but he did not appeal this determination.  As such, the January 1998 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A July 1998 RO rating decision denied service connection for COPD on the basis that such disorder was not shown to have been incurred in or aggravated by active service.  By letter dated August 5, 1998, the Veteran was notified of this decision and his appellate rights.  The Veteran filed a timely notice of disagreement in May 1999, and was furnished a Statement of the Case (SOC) in May 1999.  The Veteran did not appeal this determination to the Board.  As such, the July 1998 RO rating decision became final.  38 C.F.R. § 20.302(b).

A July 2004 RO rating decision denied service connection claims for PTSD, hypertension, carpal tunnel syndrome, and scoliosis on the basis that such disorders were not shown to have been incurred in or aggravated by active service.  This decision also denied applications to reopen service connection claims for a nervous disorder, COPD, arthritis and a heart condition.  By letter dated July 9, 2004, the Veteran was notified of this decision and his appellate rights, but he did not appeal this determination.  As such, the July 2004 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran filed applications to reopen the claims listed on the title page in May 2006, and this appeal ensues from the RO's denial of his applications to reopen.  As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, a claimant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The factual record pertaining to reopening these claims may be briefly summarized.  At the time of the final decisions in January 1998 (arthritis and dysthymic disorder), July 1998 (COPD) and July 2004 (PTSD, hypertension, carpal tunnel syndrome, and scoliosis on the merits, and a nervous disorder, COPD, and arthritis based upon the new and material standard), the record did not include service treatment records (STRs).  At this time, STRs are still missing.  Additionally, the Veteran provided very little argument or details pertaining to any of these claims.

In connection with the applications to reopen, the Veteran alleged for the first time that his arthritis was attributable to inservice treatment for cold injury.  He reported breaking his left wrist while playing sports, and spraining his ankles.  He further testified that a doctor linked his arthritis to such cold exposure.  Regarding his COPD, he not only testified that he smoked in the service, but also described being placed on an inhaler during service, which suggests possible breathing issues.  Regarding his back disorder, he testified that he injured his back when he jumped from a helicopter and landed on his back.  Regarding his claimed psychiatric disorder, he testified he had issues with a sergeant when he was in basic training and alleged that during training, he witnessed an individual he knew get accidentally killed during live round training.

For reopening purposes, the Board must presume that all of these allegations are true.  For the limited purposes of 38 C.F.R. § 3.156(a), the Board finds that the Veteran has submitted previously unconsidered details of alleged inservice events which, if presumed true, cures the prior evidentiary deficit of no evidence of carpal tunnel syndrome, arthritis, COPD, lumbar spine disability, hypertension and psychiatric disability related to events during active service.  The claims, therefore, are reopened.  To this extent only, the appeal is granted. 



ORDER

The claim of entitlement to service connection for bilateral carpal tunnel syndrome is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for arthritis affecting both feet, both knees and both elbows, to include as residuals of a cold injury is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for COPD is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for a lumbar spine disorder is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for hypertension is granted.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened.  To this extent only, the appeal is granted.


REMAND

The Board finds that due process deficiencies require that the entire appeal be remanded for further development.  

Dating back to the first time the Veteran filed a claim for VA benefits in February 1997, multiple attempts to obtain STRs have been unsuccessful.  The attempts were said to include obtaining records from the National Personnel Records Center (NPRC) and the Army Reserve Personnel Center (ARPC).  These attempts produced negative results, although a May 1997 response from ARPC suggested he was assigned to a reserve unit.  

The Veteran was advised in an August 1997 letter that his STRs were missing and was asked to provide any STRs, as well as to advise the VA if he was active in a guard or reserve unit, and provide the name and address of such unit if this was true.  The Veteran indicated not serving in a reserve unit.  

The most recent attempt to obtain STRs is shown to be an October 2006 request for information which resulted in a computer generated response saying that there are no Army Reserve (AR) service medical records (SMRs) at code 13.  The current adjudications of the new and material issues on appeal, and the pertinent duty to assist notifications are shown to not reference the missing STRs.

In cases where the veteran's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the veteran in developing facts pertinent to his or her claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261   (1992). 

To date, the Veteran has not been provided notice of the specific due process provisions in regards to missing service department records, and should be given such notice.  

VA's Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases such as this in which service records are missing.  The following non-exhaustive list of documents may be substituted for service medical records in this case: statements from service medical personnel, "buddy" certificates or affidavits, State or local accident and police reports, employment physical examinations, medical evidence from hospitals, clinics and private physicians by which or by whom a veteran may have been treated, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  VA Adjudication Procedure Manual, Manual M21-1MR, Part III, Subpart iii, 2.E.27 and 2.I.59. 

A review of the record also discloses additional sources of potentially relevant information.  The Veteran was reportedly hospitalized for psychiatric problems at East Alabama Medical Center in 1993.  Attempts should be made to obtain these potentially relevant records.

Additionally, the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) for many years.  On remand, the RO should obtain all medical and legal documents pertaining to the Veteran's award of SSA disability benefit payments.

Furthermore, it is not clear that the RO itself has attempted to exhaust all possible sources for service department records.  It is noted that the prior unsuccessful attempts made reference to service medical records (currently referred to as service treatment records).  There is no mention of any attempt to obtain other service department records, such as service personnel records, which could prove helpful to this matter.  Nor did the RO attempt to obtain records from any other alternate sources.  Thus, a final attempt should be made to obtain the Veteran's service treatment records and/or alternate service department records. 

In addition, the Veteran has alleged residuals of a cold injury during service, and having broken his left wrist during service.  Clearly, the Veteran is competent to report factual matters about which he had firsthand knowledge, including cold exposure and wearing a cast during service. Washington v. Nicholson, 19 Vet. App. 362 (2005).  On remand, the Veteran should be afforded examination to determine whether he experiences current residual disability related to these events.

Until additional records are received, the Board defers any further development of the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a letter to the Veteran providing him with the notice on the alternate sources of evidence which may be utilized in cases where service records are missing as required by M21-1MR, Part III, Subpart iii, 2.E.27 and 2.I.59.  The Veteran should also be provided another opportunity to provide detailed information regarding his alleged PTSD stressor(s) during active service, including the accidental death of the individual he alleged was accidentally killed during live ammunition training.

2.  Assist the Veteran in obtaining all hospitalization records from East Alabama Medical Center in approximately 1993.

3.  Obtain all medical and legal documents pertaining to the Veteran's award of SSA disability benefit payments.

4.  Obtain the Veteran's clinical records of treatment at the Montgomery, Alabama VA Medical Center since April 15, 2010.

5.  Take appropriate steps to secure all complete service treatment records and personnel records, or alternative records for the Veteran through official channels including the NPRC or any other appropriate source, and including the appellant.

6.  Thereafter, only if the above development reveals that complete service treatment records continue to be unavailable, the RO must send the Veteran a corrective notice, that includes notice of the unavailability of complete service department records.

7.  Upon completion of the above, schedule the Veteran for appropriate examination to determine whether he manifests cold injury residuals.  Following examination and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) than any current clinical finding (particularly arthritis in multiple joints) is consistent with being a residual of a cold injury allegedly occurring between 1978 and 1981?

8.  Additionally, schedule the Veteran for appropriate examination to determine whether he manifests any current residuals related to a left wrist fracture.  Following examination and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current clinical finding (including carpal tunnel syndrome) is consistent with residuals of a left wrist fracture allegedly occurring in 1981?

9.  After completing the requested actions, and any additional notification and development deemed warranted (to include examinations deemed necessary depending on the outcome of the above development), the RO should readjudicate the claims on the merits.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


